         Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                   )
INFORMATION CENTER,                  )
                                     )
                  Plaintiff,         )
                                     )
              v.                     )  Civil Action No. 19-cv-810 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE,                             )
                                     )
                  Defendant.         )
___________________________________ )
                                     )
JASON LEOPOLD, BUZZFEED, INC.,       )
                                     )
                  Plaintiffs,        )
                                     )
              v.                     )  Civil Action No. 19-cv-957 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE, et al.                      )
                                     )
                  Defendants.        )
___________________________________ )

                    DEFENDANT’S NOTICE OF REPROCESSED REPORT

        Defendant respectfully provides notice that the Department of Justice’s Office of

Information Policy (“OIP”) has completed reprocessing of the “Report On The Investigation Into

Russian Inference In The 2016 Presidential Election” (“the Report”), which it conducted in light

of events in United States v. Roger Stone, Jr., Crim. Action No. 19-18 (D.D.C.). See Defs.’ Notice,

Dkt. No. 121. OIP concluded that all of the withholdings related to Mr. Stone’s criminal case that

were originally made pursuant to Exemptions 5 1, 7(A), and 7(B) of the Freedom of Information



1
  OIP originally had marked these withholdings as “(b)(5)-1” on the Report. See Decl. of Vanessa Brinkmann ¶ 14
(June 3, 2019), Dkt. No. 54-3.

                                                       1
        Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 2 of 4




Act (“FOIA”) are no longer applicable. OIP further concluded that certain withholdings that were

originally made pursuant to Exemptions 6, and 7(C) of the FOIA (those originally marked as

“(b)(6)/(b)(7)(C)-3” on the Report) are no longer applicable. Four withholdings made pursuant to

Exemptions 6 and 7(C) that were originally marked as “(b)(6)/(b)(7)(C)-3” on the Report that

continue to be withheld under Exemptions 6 and 7(C) are in footnote 234 of Volume I, footnote

1027 of Volume II, and pages D-4 and D-6 of Appendix D of the Report. These withholdings are

marked in the updated version of the Report as “(b)(6)/(b)(7)(C)-4.” See Brinkmann Decl. ¶¶ 72

n.17, 76, Dkt. 54-3 (describing the rationale for withholding information under this category).

Finally, OIP concluded that there is no longer a court order in Mr. Stone’s criminal case that bars

release of information related to Mr. Stone in the Report.

       An updated version of the Report has been made available in OIP’s online FOIA Library,

at https://www.justice.gov/oip/available-documents-oip (under the “FOIA-Processed Documents”

heading). This updated version is also attached to this Notice.



Dated: June 19, 2020                         Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director
                                             Federal Programs Branch

                                             /s/ Courtney D. Enlow
                                             COURTNEY D. ENLOW
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Room 12102
                                             Washington, D.C. 20005

                                                2
Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 3 of 4




                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov

                            Counsel for Defendant




                              3
         Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  4
